Citation Nr: 9934934	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for postoperative throat 
cancer as a result of exposure of herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
September 1948, August 1951 to December 1952, and from March 
1955 to August 1970.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  


FINDING OF FACT

The claim for service connection for postoperative throat 
cancer is plausible.  


CONCLUSION OF LAW

Service connection for postoperative throat cancer is well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The veteran asserts that he is entitled to service connection 
for throat cancer.  Specifically, the veteran maintains that 
he developed his disability as a result of his exposure to AO 
while serving in Vietnam. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain presumptive diseases including respiratory cancers 
associated with exposure to certain herbicide agents may be 
service connected if manifested to a degree of 10 percent or 
more within 30 years after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (1999).  Respiratory cancers, for the purpose of 
presumptive service connection, are identified as cancer of 
the lung, bronchus, larynx, or trachea.  38 C.F.R. 
§ 3.309(e). 

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded. 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The veteran's service records indicate that he served in 
Vietnam.  His DD Form 214 provides that he was awarded the 
Vietnam Service Medal with 3 Bronze Stars.  Post service 
medical records dated in October 1995 show that the veteran 
was found to have T2NgMo squamous cell carcinoma of the 
glottis.  Additional records reflect diagnoses of squamous 
cell carcinoma of the larynx and supraglottic laryngeal 
cancer and recurrence of laryngeal carcinoma.  In a March 
1997 letter, a private physician noted that the veteran had a 
total laryngectomy in 1996 following failure of radiation 
treatment of laryngeal cancer.  Based on the foregoing, the 
Board finds that the veteran's claim is well grounded.  For 
reasons set forth below, further development is required in 
this matter.  


ORDER

The claim of entitlement to service connection for throat 
cancer as a result of exposure to herbicides is well 
grounded.  



REMAND

As indicated supra, respiratory cancers such as cancer of the 
lung, bronchus, larynx, or trachea are considered presumptive 
diseases for purpose service connection due to exposure to 
herbicides.  38 C.F.R. § 3.309(e).  

Service medical records dated in August 1966 reflect that the 
veteran was seen for hoarseness and sore throat for the past 
two months.  It was noted that X-rays of the chest were 
negative.  A provisional diagnosis of rule out laryngeal 
tumor was entered.  A consultation report revealed that the 
veteran smoked one and a half to two packages of cigarettes 
per day.  On physical examination, the neck was negative for 
nodes.  An indirect laryngoscopy showed hypertrophic false 
cords with intact and normal appearing true cords.  The false 
cords were erythematous and injected.  The impression was 
hypertrophic false cords.  Post service medical records 
beginning in 1995 demonstrate that the veteran developed 
squamous cell carcinoma of the glottis and additional 
diagnoses included squamous cell carcinoma of the larynx and 
supraglottic laryngeal cancer and recurrence of laryngeal 
carcinoma.  

The RO indicated that it denied the veteran's claim based on 
an opinion(s) issued by the Under Secretary for Health (Under 
Secretary) providing that cancer of the hypopharynx (of which 
the epiglottis is part) is classified with neoplasm of the 
lips, oral cavity, and pharynx and does not qualify as a 
respiratory cancer for which the VA has recognized 
association with herbicide exposure.  The RO has not 
associated the Under Secretary's opinion(s) with the record.  

The Board also notes that the veteran was scheduled for a VA 
examination and did not report.  He subsequently indicated 
that he was unaware of the importance of the examination and 
wished to be rescheduled.  It does not appear that this was 
accomplished.  In light of the foregoing, the Board is of the 
view that a VA examination with an opinion regarding the 
etiology, nature and extent of the veteran's throat cancer is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified specialist(s), if 
available, to determine the nature and 
extent of any throat cancer.  The RO 
should inform the veteran of the 
potential consequences of his failure to 
appear for such examination.  38 C.F.R. 
§ 3.655 (1999).  The claims file, 
including the service medical records, 
and a copy of this remand must be made 
available to the examiner for review.  
All indicated studies should be 
performed.  With respect to any 
respiratory/throat disorder found to be 
present, the examiner should provide a 
complete diagnosis including an opinion 
as to the etiology of the veteran's 
disability and the primary site of any 
cancer(s) found.  In addition, the 
examiner should determine whether it is 
as least as likely as not that a 
respiratory/throat disability found is 
related to any in service treatment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The veteran should be afforded an 
opportunity to submit evidence in support 
of his claim.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and opinion, have 
been conducted and completed in full.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




